
	
		III
		111th CONGRESS
		1st Session
		S. RES. 103
		IN THE SENATE OF THE UNITED STATES
		
			April 3 (legislative
			 day, April 2), 2009
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony and document
		  production in Richard Bowen v. Department of the Navy (MSPB).
	
	
		Whereas, in the case of Richard Bowen v. Department of the
			 Navy, No. SF–0752–09–0040–I–1, pending before the Merit Systems Protection
			 Board, a request has been made for documents from the office of Senator Jim
			 Webb and a declaration from Jamie Lynch, a former fellow in the office of
			 Senator Webb;
		Whereas, by the privileges of the Senate of the United
			 States and rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate may, by the judicial or
			 administrative process, be taken from such control or possession but by
			 permission of the Senate; and
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate may promote the administration of justice,
			 the Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That Jamie Lynch is authorized to
			 testify and to produce documents in Richard Bowen v. Department of the Navy,
			 except concerning matters for which a privilege should be asserted.
		
